Citation Nr: 1515068	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  11-02 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for chronic headaches, residuals of concussion.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

David Gratz, Counsel





INTRODUCTION

The Veteran served on active duty from October 1943 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Here, VA provided the Veteran with an examination of his headaches in June 2009, and the examiner found no medically-enforced bedrest in the last twelve months, and no activity restrictions due to headaches.  In August 2009, a VA examiner recorded the Veteran's subjective complaints of severe headaches "occurring four to five days at a time with a break of one or two days," but found "no residuals attributed to TBI [Traumatic Brain Injury]."  In December 2010, a private physician, Dr. Roger Graziano, wrote that he has been treating the Veteran for severe head pain (cephalgia) since September 2009, and that it was "validated by objective testing" and "related to combat injuries he suffered in World War II."  Thereafter, in August 2014 a VA TBI examiner found that the Veteran had no migraine headaches.

The Veteran is rated as 10 percent disabled under 38 C.F.R. § 4.124a, Diagnostic Code 8045, for Chronic Headaches, Residuals of Concussion (claimed as TBI).  Diagnostic Code 8045 pertains to residuals of TBI.  Pursuant to Diagnostic Code 8045, Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified, "mild or occasional headaches" warrants a zero (a noncompensable rating), "daily mild to moderate headaches" warrants a one (a 10 percent rating), and "headaches requiring rest periods during most days" warrants a two (a 40 percent rating).

The August 2014 VA examiner limited her discussion to migraine headaches, and neither she nor Dr. Graziano stated whether the Veteran's non-migraine headaches are "mild or occasional," "daily mild to moderate," or "requiring rest periods during most days."  An addendum opinion is required to determine which of those three categories best characterizes the Veteran's service-connected chronic headaches.

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent treatment records-including those from the VA Medical Centers (VAMC) in Ventnor, New Jersey, Northfield, New Jersey, and Wilmington, Delaware, should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his chronic headaches that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment-including those from VAMC in Ventnor, New Jersey, Northfield, New Jersey, and Wilmington, Delaware-and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his chronic headaches and their impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records regarding the Veteran's chronic headaches, obtain an addendum opinion as to which of the following three categories best characterizes the Veteran's chronic (non-migraine) headaches: "mild or occasional," "daily mild to moderate," or "requiring rest periods during most days."  Any opinion expressed should be accompanied by a supporting rationale.

The examiner should also discuss the impact that the Veteran's chronic headaches have on his ability to secure and maintain substantially gainful employment.  All findings and conclusions should be set forth in a legible report.  A new examination is not required unless the medical expert deems it necessary.

4.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




